DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on **** was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is unclear in that it recites “the airfoil defining a cutout” and “the boundary structure defining a cutout”.  It is thus unclear which component defines the cutout.  As best understood by the Office there is a first and a second cutout.
Claims 22-28 are unclear for their dependence from claim 21.
Claim 27 is unclear in that it recites “a hard tool”.  The term is not known in the art.  The term “hard” is a relative term, which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahasi US 8926262 in view of Marra US 9726028.
Regarding claim 29, Tanahashi discloses a flow path assembly for a gas turbine engine, the flow path assembly comprising: 
a boundary structure (5) formed from a composite material (col. 4 ln. 56-60) and defining an opening (defined by 7 and occupied by fitting portion 3 of airfoil, Fig. 5), the boundary structure further defining a cutout (7a) proximate the opening; 
an airfoil (2) formed from a composite material (col. 4 ln. 56-60) and sized to fit within the opening of the boundary structure (Fig. 5); and 
a locking feature (8) received within the cutout (7a) defined by the boundary structure to interlock the airfoil with the boundary structure and engage with the boundary structure and the airfoil (Fig. 5), 
wherein the locking feature is a locking ring (Fig. 4), and wherein the opening defined by the boundary structure extends between an outer end and an inner end (Fig. 5).

    PNG
    media_image1.png
    627
    1037
    media_image1.png
    Greyscale

However it does not teach that 
the locking ring extends toward the outer end of the opening and projects into the opening so as to define a recess between the locking ring and the boundary structure, and 
wherein the airfoil comprises a locking portion that fills the recess to interlock the airfoil with the boundary structure.
Marra teaches a flow path assembly (Fig. 1) comprising 
a locking ring (20) extending toward an outer end (in that it is a 3D component and thus ‘extends’ in all directions) of an opening (28) and 
wherein an airfoil (12) comprises a locking portion  that fills the recess to interlock the airfoil with the boundary structure (Fig. 1).

    PNG
    media_image2.png
    475
    948
    media_image2.png
    Greyscale

It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Since applicant has not disclosed that having the seal shape and the be elongated so as to create a recess nor having the shape of the airfoil mate with the surface of the opening in the boundary surface so as to fill said recess solves any stated problem or is for any particular purpose above the fact that the interface between the seal and the airfloil are to form a seal and prevent leakage of fluid into and through the opening and it appears that the shapes of the seal and airfoil of Tanahashi would 
Regarding claim 30, Tanahashi discloses a flow path assembly for a gas turbine engine, the flow path assembly comprising: 
a boundary structure (5) formed from a composite material (col. 4 ln. 56-60) and defining an opening (defined by 7 and occupied by fitting portion 3 of airfoil, Fig. 5), the boundary structure further defining a cutout (7a) proximate the opening; 
an airfoil (2) formed from a composite material (col. 4 ln. 56-60) and sized to fit within the opening of the boundary structure (Fig. 5); and 
a locking feature (8) received within the cutout (7a) defined by the boundary structure to interlock the airfoil with the boundary structure and engage with the boundary structure and the airfoil (Fig. 5), 
wherein the locking feature is integrally (def. as made up of component parts, see oed.com) formed with the airfoil (Fig. 4), wherein the opening defined by the boundary structure extends between an outer end and an inner end (Fig. 5), and 
wherein when the airfoil is inserted into the opening (Fig. 5),

the locking ring, formed integrally with the airfoil, extends toward the inner end of the opening and projects into the cutout defined by the boundary structure so as to interlock the airfoil with the boundary structure.
Marra teaches a flow path assembly (Fig. 1) comprising 
a locking ring (20), formed integrally with the airfoil, extending toward an inner end (in that it is a 3D component and thus ‘extends’ in all directions) of an opening (28) and projects into a cutout (Fig. 1) defined by the boundary structure so as to interlock the airfoil with the boundary structure (Fig. 1).
Since applicant has not disclosed that having the seal shape and the be elongated so as to create a recess nor having the shape of the airfoil mate with the surface of the opening in the boundary surface so as to fill said recess solves any stated problem or is for any particular purpose above the fact that the interface between the seal and the airfloil are to form a seal and prevent leakage of fluid into and through the opening and it appears that the shapes of the seal and airfoil of Tanahashi would perform equally well being configured to have as recess and locking portion to fill said recess as taught by Marra, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify the seal and airfoil as taught by Tanahashi by utilizing a seal and airfoil shape as taught by Marra for the purpose of forming a tight seal and prevent leakage of fluid into and through the opening. See MPEP 2144.04 (IV)(B).
Regarding claim 31, Tanahashi further discloses that the opening (occupied by fitting portion 3 of airfoil, Fig. 5) is defined by one or more sidewalls (7) of the boundary structure (5), wherein the opening defined by the boundary structure extends between an outer end and an inner end (Fig. 5), wherein a midpoint is defined between the outer end and the inner end, and wherein the cutout (7a) is defined by the one or more sidewalls proximate the midpoint (Fig. 5).
Regarding claim 32, Tanahashi further discloses that the opening (occupied by fitting portion 3 of airfoil, Fig. 5) is defined by one or more sidewalls (7) of the boundary structure (5), and wherein the opening defined by the boundary structure extends between an outer end and an inner end (Fig. 5), and wherein the cutout (7a) is defined by the one or more sidewalls proximate at least one of the outer end and the inner end (Fig. 5).

Claims 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman US 9803486 in view of Rossmann DE 102004005237 and Morrison US 9068464.
Regarding claim 21, Freeman discloses a method for assembling an airfoil (22) with a boundary structure (26), at least one of the airfoil and the boundary structure being formed from a composite material (col. 2 ln. 64-66), the method comprising: 
inserting the airfoil (22) defining a first cutout (38) into an opening (37) defined by the boundary structure (26), the boundary structure (38) defining a second cutout (51), wherein when the airfoil is inserted into the second cutout defined by the boundary structure and the first cutout defined by the airfoil,
the airfoil is formed of the composite material (Freeman, col. 2 ln. 64-66).
However it does not teach pressing the airfoil against the boundary structure such that the locking ring engages with the airfoil and the boundary structure.
Rossmann teaches a method for assembling an airfoil (11) with a boundary structure (12) by pressing (via wedge 22) the airfoil (11) against the boundary structure (12) such that a locking ring (18) engages with the airfoil and the boundary structure. Since the known methods of assembling an airfoil to a boundary structure include pressing the airfoil against the boundary structure to engage a locking ring, it would have been obvious to one of ordinary skill in the art, before the filing of the claimed invention, to modify the assembly method as taught by Freeman, by utilizing a wedge as taught by Rossmann, in order to yield the predictable results of assembling the airfoil into a boundary structure to engage the locking ring.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D).
However the combination does not teach that when the airfoil is inserted into the opening and pressed against the boundary structure, the airfoil is in the green state.
Morrisson teaches a method for assembling an airfoil (70) with a boundary structure (76) wherein when the airfoil is inserted into an opening (82), the airfoil is in the green state (col. 2 ln. 26-32).  Since the known methods of assembling an airfoil to a boundary structure include inserting an airfoil into the boundary structure when both are in a green state, it would have been obvious to one of ordinary skill in the art, before the filing of the claimed invention, to modify the assembly method as taught by Freeman, by 
Regarding claim 22, Freeman further discloses that prior to inserting the airfoil into the opening, the method further comprises: machining (col. 3 ln. 34-37) the opening (37) into the boundary structure, the first cutout (38) into the airfoil and the second cutout (51) into the boundary structure (further implied by shading in Fig. 3A at 37 requiring a finishing machining step).
Regarding claim 23, Freeman further discloses that prior to inserting the airfoil into the opening, the method further comprises: forming the opening (37) in the boundary structure by laying up one or more plies (col. 3 ln. 9-22, lay-up of a plurality of two dimensional fabrics) in such a way that the opening is formed in the boundary structure (Fig. 6); and forming the second cutout (51) defined by the boundary structure by laying up one or more plies (col. 3 ln. 9-22, lay-up of a plurality of two dimensional fabrics) in such a way that the second cutout (post machining) is defined by the boundary structure.
Regarding claim 24, Freeman further discloses laying up one or more plies (col. 3 ln. 9-22, lay-up of a plurality of two dimensional fabrics) to form the boundary structure (col. 2 ln. 64-66), wherein the one or more plies are laid up such that the boundary structure defines a first portion (201) and a second portion (202), the first portion having a first thickness and the second portion having a second thickness, the first thickness of the first portion greater than the second thickness of the second portion (Fig. 3A), 
Regarding claim 25, Freeman further discloses that the opening (37) defined by the boundary structure extends between an outer end (Fig. 6, upper side of 26) and an inner end (inner side of 26), the locking ring (41) extends toward (in the direction of) the outer end of the opening and projects outwardly into the opening so as to form a recess between the locking ring and the boundary structure (Fig. 6), and wherein when the airfoil is inserted into the opening (Fig. 6), a locking portion of the airfoil is inserted into the recess to interlock the airfoil with the boundary structure (Fig. 6).

    PNG
    media_image3.png
    749
    646
    media_image3.png
    Greyscale

Regarding claim 26, Freeman further discloses that the second cutout (51) machined into the boundary structure has a C-shaped cross section (Fig. 6), and wherein the first cutout (38) defined by the airfoil has a C-shaped cross section (Fig. 6), and wherein the locking ring can have “other shapes” (col. 4 lin. 9-12 and col. 6 ln. 60-64).  

 Since applicant has not disclosed that having an oval shape solves any stated problem or is for any particular purpose above the fact that the locking ring must function as a seal and it appears that locking ring of Freeman would perform equally well as a seal with an oval cross-sectional shape as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify the shape of the locking ring as taught by Freeman by utilizing another shape such as an oval shape as claimed for the purpose of forming the seal. See MPEP 2144.04 (IV)(B).
Regarding claim 28, Freeman further discloses that after pressing the airfoil, the method further comprises: bonding the airfoil, the locking ring, and the boundary structure to one another via a burnout process, a melt infiltration process, or a chemical vapor infiltration process (col. 6 ln. 1-24).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 and 9 respectively of U.S. Patent No. 10746035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application contain all the limitations (features ABCDE) of the claims in the parent application (features ABCDEF). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745